DETAILED ACTION
Claims 9, 11,  and 13-15 are pending. 
Claims 1-8, 10 and 12 are cancelled.
This action is Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
The applicant arguments are moot in view of the new grounds of rejection introduced in this office action. Accordingly, this action is made Final. Additionally, the examiner provides the following response to the applicant’s arguments, especially in response to the cited portions of the specification which “supposedly” provides support for the claim amendments.
The amended claim limitation of the independent claims now reads “when a plurality of carriers are used to perform uplink transmission, if the transmission timing of the plurality of channel state information overlaps in a symbol support for this amendment can be found in FIG. 12 and paragraphs [0040] and [0092] of the originally-filed specification.  
The examiner has analyzed each of the above citations in the specification, which applicant alleges provides the necessary support for the amendment.  Fig. 12 is described in para [0092]. In para [0092], a short TTI is mentioned, but no mention of a TTI of a length of one symbol, nor the overlapping of a plurality of CSIs in a symbol.  Para [0092] references Fig. 4B (described in para [0043] and [0044]), which shows different TTI lengths including short TTIs, but Fig. 4B and its associated description provides no indication of a one symbol TTI or any overlapping of a plurality CSIs in a symbol.  Para [0040] specifies different configurations for short TTI including a one symbol TTI.  A portion of para [0040] states “Further, the frame configuration type 1 (FDD) can use the short TTI including at least one of two symbols, four symbols and one slot, and transmit an uplink control channel (also referred to as, for example, a sPUCCH) and/or an uplink shared channel (also referred to as, for example, a sPUSCH)”.  Again, there is no finding in para [0040] that a plurality of CSIs may overlap in a symbol. This is consistent with the teachings throughout the specification that the plurality of CSIs may overlap in a TTI.
Based on the examiner’s examination of the specification including the portions cited by the applicant as providing support for the claim amendment, the examiner concludes that there is a lack of full support for the claim amendment.  According to the findings, the examiner interprets the claim limitation in light of the specification without reading the specification into the claims to mean the plurality of CSIs are overlapping in a TTI.  Furthermore, the overlapping of CSIs within a TTI also includes the instance of CSIs overlapping within one symbol.  Note also that both Lyu and Chen teach different TTI lengths.  Please refer to office action for the actual claim rejections based on new secondary reference Chen.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 9, 13, 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding the above claims, the limitation “when a plurality of carriers are used to perform uplink transmission, if the transmission timing of the plurality of channel state information overlaps in a symbol, then the processor allows transmission of the plurality of channel state information” contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  More specifically, the examiner was unable to find support in the specification for the overlapping of a plurality of Channel State Information (CSIs) within a symbol.
The applicant, in their response to arguments, dated, 4/21/2022, states that support for this amendment can be found in FIG. 12 and paragraphs [0040] and [0092] of the originally-filed specification.  The examiner has analyzed each of the above citations to the specification, which applicant alleges provides the necessary support for the amendment.  Fig. 12 is described in para [0092]. In para [0092], a short TTI is mentioned, but no mention of a TTI of a length of one symbol, nor the overlapping of a plurality of CSIs in a symbol.  Para [0092] references Fig. 4B (described in para [0043] and [0044]), which shows different TTI lengths including short TTIs, but Fig. 4B and its associated description provides no indication of a one symbol TTI or any overlapping of a plurality CSIs in a symbol.  Para [0040] specifies different configurations for short TTI including a one symbol TTI in the case of a type 1 (FDD) configuration.  A portion of para [0040] states “Further, the frame configuration type 1 (FDD) can use the short TTI including at least one of two symbols, four symbols and one slot, and transmit an uplink control channel (also referred to as, for example, a sPUCCH) and/or an uplink shared channel (also referred to as, for example, a sPUSCH)”.  Again, there is no finding in para [0040] that a plurality of CSIs may overlap in a symbol.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over LYU et al., US Pub. 2019/0037563 (hereinafter Lyu) in view of Chen et al., US Pub. 2017/0006491  (hereinafter Chen).

With respect to claim 9, Lyu teaches a user terminal (fig. 1-1, UE 12) comprising: 
a transmitter ([0104], terminal device includes a transmitter and receiver) that transmits channel state information using a time interval that is less than or equal to a subframe (fig. 4-1, step 404; [0216]-[0218], the terminal sends the first CSI and the second CSI to the network device; [0209], “The terminal device………sends the CSI to the network device”; [0223], “Even though the periods of the measurement reference signals configured in the first downlink transmission mode and the second downlink transmission mode are the same, the network device may also configure different reporting periods for the first CSI and the second CSI. Preferably, a length of a TTI corresponding to first CSI reporting is less than a length of a TTI corresponding to second CSI reporting….”, different TTI lengths (time interval) are used for different CSI reporting) based on a downlink control information which triggers a channel state information (fig. 4, step 402, information about the at least 2 downlink transmission modes (i.e. the downlink control information that triggers channel state information), where information on each transmission mode triggers a CSI; [0203], “Step 402: The network device sends the information about the at least two downlink transmission modes to a terminal device); and 
a processor ([0104], terminal device includes a processor) that, when uplink transmission is performed using a single carrier, controls a plurality of channel state information, triggered by different downlink control information (fig. 4-1, step 402, information about the at least 2 downlink transmission modes (i.e. different downlink control information for triggering a plurality of CSIs); [0186], different downlink transmission modes with different TTI lengths; [0175]-[0176], each transmission mode corresponds to a measurement reference signal and the network device send the various parameters together with the information about the downlink transmission mode to the terminal device), so as not to be transmitted in an overlapping time domain ([0222], “a period of the measurement reference signal corresponding to the first downlink transmission mode may be different from a period of the measurement reference signal corresponding to the second downlink transmission mode. Therefore, reporting periods of the first CSI and the second CSI may also be different accordingly. The network device may configure different reporting periods for the first CSI and the second CSI”, since the reporting periods of the first CSI and second CSI are different, they do not overlap in the time domain; [0223], “Even though the periods of the measurement reference signals configured in the first downlink transmission mode and the second downlink transmission mode are the same, the network device may also configure different reporting periods for the first CSI and the second CSI. Preferably, a length of a TTI corresponding to first CSI reporting is less than a length of a TTI corresponding to second CSI reporting”).
Lyu is silent on wherein when a plurality of carriers are used to perform uplink transmission, if the transmission timing of the plurality of channel state information overlaps in a symbol, then the processor allows transmission of the plurality of channel state information. 
However, Chen teaches wherein when a plurality of carriers are used to perform uplink transmission ([0044], “……A UE 115 may be configured with multiple DL CCs and one or more UL CCs for carrier aggregation. Each carrier may be used to transmit control information (e.g., reference signals, control channels, etc.), overhead information, data, etc. A UE 115 may communicate with a single base station 105 utilizing multiple carriers, and may also communicate with multiple base stations simultaneously on different carrier”; [0045], “In some cases, wireless communications system 100 may utilize one or more enhanced component carriers (eCCs). An eCC may be characterized by one or more features including: flexible bandwidth, different transmission time interval (TTIs), and modified control channel configuration. In some cases, an eCC may be associated with a CA configuration or a dual connectivity configuration…”)…….”), if the transmission timing of the plurality of channel state information overlaps in a symbol, then the processor allows transmission of the plurality of channel state information ([0037], “……. Examples are also described for determining the presence of a collision of P-CSI reports during a TTI, and transmitting one or more P-CSI reports based on a prioritization rule during the TTI……..”; [0017], “The method may include receiving a configuration supporting transmission of a plurality of periodic channel state information (P-CSI) reports during a same TTI, wherein the P-CSI reports are associated with two or more of P-CSI reports for a plurality of subframe sets of a CSI process, P-CSI reports for a plurality of CSI processes of a CC, or P-CSI reports for a plurality of CCs of a CA configuration, determining two or more P-CSI reports due for transmission during a TTI, and transmitting at least one of the P-CSI reports during the TTI according to a prioritization rule”, Note: (1) “transmitting at least one of the P-CSI reports” incudes the case of transmitting all of the P-CSI reports, (2) As per para [0045], eCCs can have different TTIs.  The transmission of a plurality of periodic channel state information (P-CSI) reports during a same TTI (i.e. an overlap within the TTI) includes the case of transmission of a plurality CSI reports within a symbol (i.e. an overlap within the symbol), and (3) Please also refer to examiner’s Response to Arguments above for interpretation of amended the claim) (See also [0068]-[0072]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lyu system to include the feature “wherein when a plurality of carriers are used to perform uplink transmission, if the transmission timing of the plurality of channel state information overlaps in a symbol, then the processor allows transmission of the plurality of channel state information”, as disclosed by Chen because it provides an improved method/system for periodic channel state information (P-CSI) reporting for enhanced carrier aggregation (eCA) (See Chen: para [0002] and [0004]).


With respect to claim 13, Lyu teaches a radio communication method (fig. 4-1) comprising:
transmitting channel state information using a time interval that is less than or equal to a subframe (fig. 4-1, step 404; [0216]-[0218], the terminal sends the first CSI and the second CSI to the network device; [0209], “The terminal device………sends the CSI to the network device”; [0223], “Even though the periods of the measurement reference signals configured in the first downlink transmission mode and the second downlink transmission mode are the same, the network device may also configure different reporting periods for the first CSI and the second CSI. Preferably, a length of a TTI corresponding to first CSI reporting is less than a length of a TTI corresponding to second CSI reporting….”, different TTI lengths (time interval) are used for different CSI reporting) based on a downlink control information which triggers a channel state information (fig. 4, step 402, information about the at least 2 downlink transmission modes (i.e. the downlink control information that triggers channel state information), where information on each transmission mode triggers a CSI; [0203], “Step 402: The network device sends the information about the at least two downlink transmission modes to a terminal device); 
when uplink transmission is performed using a single carrier, controls a plurality of channel state information, triggered by different downlink control information (fig. 4-1, step 402, information about the at least 2 downlink transmission modes (i.e. different downlink control information for triggering a plurality of CSIs); [0186], different downlink transmission modes with different TTI lengths; [0175]-[0176], each transmission mode corresponds to a measurement reference signal and the network device send the various parameters together with the information about the downlink transmission mode to the terminal device), so as not to be transmitted in an overlapping time domain ([0222], “a period of the measurement reference signal corresponding to the first downlink transmission mode may be different from a period of the measurement reference signal corresponding to the second downlink transmission mode. Therefore, reporting periods of the first CSI and the second CSI may also be different accordingly. The network device may configure different reporting periods for the first CSI and the second CSI”, since the reporting periods of the first CSI and second CSI are different, they do not overlap in the time domain; [0223], “Even though the periods of the measurement reference signals configured in the first downlink transmission mode and the second downlink transmission mode are the same, the network device may also configure different reporting periods for the first CSI and the second CSI. Preferably, a length of a TTI corresponding to first CSI reporting is less than a length of a TTI corresponding to second CSI reporting”).
Lyu is silent on “when a plurality of carriers are used to perform uplink transmission, if the transmission timing of the plurality of channel state information overlaps in a symbol, then the transmission of the plurality of channel state information is allowed”. 
However, Chen teaches wherein when a plurality of carriers are used to perform uplink transmission ([0044], “……A UE 115 may be configured with multiple DL CCs and one or more UL CCs for carrier aggregation. Each carrier may be used to transmit control information (e.g., reference signals, control channels, etc.), overhead information, data, etc. A UE 115 may communicate with a single base station 105 utilizing multiple carriers, and may also communicate with multiple base stations simultaneously on different carrier”; [0045], “In some cases, wireless communications system 100 may utilize one or more enhanced component carriers (eCCs). An eCC may be characterized by one or more features including: flexible bandwidth, different transmission time interval (TTIs), and modified control channel configuration. In some cases, an eCC may be associated with a CA configuration or a dual connectivity configuration…”)…….”), if the transmission timing of the plurality of channel state information overlaps in a symbol, then the transmission of the plurality of channel state information is allowed ([0037], “……. Examples are also described for determining the presence of a collision of P-CSI reports during a TTI, and transmitting one or more P-CSI reports based on a prioritization rule during the TTI……..”; [0017], “The method may include receiving a configuration supporting transmission of a plurality of periodic channel state information (P-CSI) reports during a same TTI, wherein the P-CSI reports are associated with two or more of P-CSI reports for a plurality of subframe sets of a CSI process, P-CSI reports for a plurality of CSI processes of a CC, or P-CSI reports for a plurality of CCs of a CA configuration, determining two or more P-CSI reports due for transmission during a TTI, and transmitting at least one of the P-CSI reports during the TTI according to a prioritization rule”, Note: (1) “transmitting at least one of the P-CSI reports” incudes the case of transmitting all of the P-CSI reports, (2) As per para [0045], eCCs can have different TTIs.  The transmission of a plurality of periodic channel state information (P-CSI) reports during a same TTI (i.e. an overlap within the TTI) includes the case of transmission of a plurality CSI reports within a symbol (i.e. an overlap within the symbol), and (3) Please also refer to examiner’s Response to Arguments above for interpretation of amended the claim) (See also [0068]-[0072]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lyu system to include the feature “when a plurality of carriers are used to perform uplink transmission, if the transmission timing of the plurality of channel state information overlaps in a symbol, then the transmission of the plurality of channel state information is allowed”, as disclosed by Chen because it provides an improved method/system for periodic channel state information (P-CSI) reporting for enhanced carrier aggregation (eCA) (See Chen: para [0002] and [0004]).


With respect to claim 14, Lyu teaches a base station (fig. 1-1, network device 11; [0157]) comprising: 
a receiver ([0157], network device 11 which may be an eNB, a macro base station, a micro base station includes a transmitter and receiver; see also [0087]) that receives channel state information using a time interval that is less than or equal to a subframe (fig. 4-1, steps 404-405; [0216]-[0218] & [0234], the network device receives the first CSI and the second CSI from the terminal; [0209], “The terminal device………sends the CSI to the network device”; [0223], “Even though the periods of the measurement reference signals configured in the first downlink transmission mode and the second downlink transmission mode are the same, the network device may also configure different reporting periods for the first CSI and the second CSI. Preferably, a length of a TTI corresponding to first CSI reporting is less than a length of a TTI corresponding to second CSI reporting….”, different TTI lengths (time interval) are used for different CSI reporting) based on a downlink control information which triggers a channel state information (fig. 4, step 402, information about the at least 2 downlink transmission modes (i.e. the downlink control information that triggers channel state information), where information on each transmission mode triggers a CSI; [0203], “Step 402: The network device sends the information about the at least two downlink transmission modes to a terminal device); and 
a processor ([0087], “a network device is provided, where the network device includes a processor, a memory, a network interface”) that, when uplink transmission is performed using a single carrier, controls so as not to receive a plurality of channel state information, triggered by different downlink control information (fig. 4-1, step 402, information about the at least 2 downlink transmission modes (i.e. different downlink control information for triggering a plurality of CSIs); [0186], different downlink transmission modes with different TTI lengths; [0175]-[0176], each transmission mode corresponds to a measurement reference signal and the network device send the various parameters together with the information about the downlink transmission mode to the terminal device), so as not to be transmitted in an overlapping time domain ([0222], “a period of the measurement reference signal corresponding to the first downlink transmission mode may be different from a period of the measurement reference signal corresponding to the second downlink transmission mode. Therefore, reporting periods of the first CSI and the second CSI may also be different accordingly. The network device may configure different reporting periods for the first CSI and the second CSI”, since the reporting periods of the first CSI and second CSI are different, they do not overlap in the time domain; [0223], “Even though the periods of the measurement reference signals configured in the first downlink transmission mode and the second downlink transmission mode are the same, the network device may also configure different reporting periods for the first CSI and the second CSI. Preferably, a length of a TTI corresponding to first CSI reporting is less than a length of a TTI corresponding to second CSI reporting”).
Lyu is silent on “when a plurality of carriers are used to perform uplink transmission, if the transmission timing of the plurality of channel state information overlaps in a symbol, then the processor allows reception of the plurality of channel state information”. 
However, Chen teaches wherein when a plurality of carriers are used to perform uplink transmission ([0044], “……A UE 115 may be configured with multiple DL CCs and one or more UL CCs for carrier aggregation. Each carrier may be used to transmit control information (e.g., reference signals, control channels, etc.), overhead information, data, etc. A UE 115 may communicate with a single base station 105 utilizing multiple carriers, and may also communicate with multiple base stations simultaneously on different carrier”; [0045], “In some cases, wireless communications system 100 may utilize one or more enhanced component carriers (eCCs). An eCC may be characterized by one or more features including: flexible bandwidth, different transmission time interval (TTIs), and modified control channel configuration. In some cases, an eCC may be associated with a CA configuration or a dual connectivity configuration…”)…….”), if the transmission timing of the plurality of channel state information overlaps in a symbol, then the processor allows reception of the plurality of channel state information ([0037], “……. Examples are also described for determining the presence of a collision of P-CSI reports during a TTI, and transmitting one or more P-CSI reports based on a prioritization rule during the TTI……..”; [0017], “The method may include receiving a configuration supporting transmission of a plurality of periodic channel state information (P-CSI) reports during a same TTI, wherein the P-CSI reports are associated with two or more of P-CSI reports for a plurality of subframe sets of a CSI process, P-CSI reports for a plurality of CSI processes of a CC, or P-CSI reports for a plurality of CCs of a CA configuration, determining two or more P-CSI reports due for transmission during a TTI, and transmitting at least one of the P-CSI reports during the TTI according to a prioritization rule”, Note: (1) “transmitting at least one of the P-CSI reports” incudes the case of transmitting all of the P-CSI reports, (2) As per para [0045], eCCs can have different TTIs.  The transmission of a plurality of periodic channel state information (P-CSI) reports during a same TTI (i.e. an overlap within the TTI) includes the case of transmission of a plurality CSI reports within a symbol (i.e. an overlap within the symbol), and (3) Please also refer to examiner’s Response to Arguments above for interpretation of amended the claim) (See also [0068]-[0072]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lyu system to include the feature “wherein when a plurality of carriers are used to perform uplink transmission, if the transmission timing of the plurality of channel state information overlaps in a symbol, then the processor allows reception of the plurality of channel state information”, as disclosed by Chen because it provides an improved method/system for periodic channel state information (P-CSI) reporting for enhanced carrier aggregation (eCA) (See Chen: para [0002] and [0004]).


With respect to claim 15, Lyu teaches a system comprising:
a base station  (fig. 1-1, network device 11; [0157]); and
 a terminal (fig. 1-1, UE 12) comprising: 
a transmitter ([0104], terminal device includes a transmitter and receiver) that transmits channel state information using a time interval that is less than or equal to a subframe (fig. 4-1, step 404; [0216]-[0218], the terminal sends the first CSI and the second CSI to the network device; [0209], “The terminal device………sends the CSI to the network device”; [0223], “Even though the periods of the measurement reference signals configured in the first downlink transmission mode and the second downlink transmission mode are the same, the network device may also configure different reporting periods for the first CSI and the second CSI. Preferably, a length of a TTI corresponding to first CSI reporting is less than a length of a TTI corresponding to second CSI reporting….”, different TTI lengths (time interval) are used for different CSI reporting) based on a downlink control information which triggers a channel state information (fig. 4, step 402, information about the at least 2 downlink transmission modes (i.e. the downlink control information that triggers channel state information), where information on each transmission mode triggers a CSI; [0203], “Step 402: The network device sends the information about the at least two downlink transmission modes to a terminal device); and 
a processor ([0104], terminal device includes a processor) that, when uplink transmission is performed using a single carrier, controls a plurality of channel state information, triggered by different downlink control information (fig. 4-1, step 402, information about the at least 2 downlink transmission modes (i.e. different downlink control information for triggering a plurality of CSIs); [0186], different downlink transmission modes with different TTI lengths; [0175]-[0176], each transmission mode corresponds to a measurement reference signal and the network device send the various parameters together with the information about the downlink transmission mode to the terminal device), so as not to be transmitted in an overlapping time domain ([0222], “a period of the measurement reference signal corresponding to the first downlink transmission mode may be different from a period of the measurement reference signal corresponding to the second downlink transmission mode. Therefore, reporting periods of the first CSI and the second CSI may also be different accordingly. The network device may configure different reporting periods for the first CSI and the second CSI”, since the reporting periods of the first CSI and second CSI are different, they do not overlap in the time domain; [0223], “Even though the periods of the measurement reference signals configured in the first downlink transmission mode and the second downlink transmission mode are the same, the network device may also configure different reporting periods for the first CSI and the second CSI. Preferably, a length of a TTI corresponding to first CSI reporting is less than a length of a TTI corresponding to second CSI reporting”).
Lyu is silent on “when a plurality of carriers are used to perform uplink transmission, if the transmission timing of the plurality of channel state information overlaps in a symbol, then the processor allows transmission of the plurality of channel state information”. 
However, Chen teaches wherein when a plurality of carriers are used to perform uplink transmission ([0044], “……A UE 115 may be configured with multiple DL CCs and one or more UL CCs for carrier aggregation. Each carrier may be used to transmit control information (e.g., reference signals, control channels, etc.), overhead information, data, etc. A UE 115 may communicate with a single base station 105 utilizing multiple carriers, and may also communicate with multiple base stations simultaneously on different carrier”; [0045], “In some cases, wireless communications system 100 may utilize one or more enhanced component carriers (eCCs). An eCC may be characterized by one or more features including: flexible bandwidth, different transmission time interval (TTIs), and modified control channel configuration. In some cases, an eCC may be associated with a CA configuration or a dual connectivity configuration…”)…….”), if the transmission timing of the plurality of channel state information overlaps in a symbol, then the processor allows transmission of the plurality of channel state information ([0037], “……. Examples are also described for determining the presence of a collision of P-CSI reports during a TTI, and transmitting one or more P-CSI reports based on a prioritization rule during the TTI……..”; [0017], “The method may include receiving a configuration supporting transmission of a plurality of periodic channel state information (P-CSI) reports during a same TTI, wherein the P-CSI reports are associated with two or more of P-CSI reports for a plurality of subframe sets of a CSI process, P-CSI reports for a plurality of CSI processes of a CC, or P-CSI reports for a plurality of CCs of a CA configuration, determining two or more P-CSI reports due for transmission during a TTI, and transmitting at least one of the P-CSI reports during the TTI according to a prioritization rule”, Note: (1) “transmitting at least one of the P-CSI reports” incudes the case of transmitting all of the P-CSI reports, (2) As per para [0045], eCCs can have different TTIs.  The transmission of a plurality of periodic channel state information (P-CSI) reports during a same TTI (i.e. an overlap within the TTI) includes the case of transmission of a plurality CSI reports within a symbol (i.e. an overlap within the symbol), and (3) Please also refer to examiner’s Response to Arguments above for interpretation of amended the claim) (See also [0068]-[0072]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lyu system to include the feature “wherein when a plurality of carriers are used to perform uplink transmission, if the transmission timing of the plurality of channel state information overlaps in a symbol, then the processor allows transmission of the plurality of channel state information”, as disclosed by Chen because it provides an improved method/system for periodic channel state information (P-CSI) reporting for enhanced carrier aggregation (eCA) (See Chen: para [0002] and [0004]).


With respect to claim 11, Lyu teaches wherein, when transmission timings of the plurality of channel state information in a same carrier are respectively configured in different time domains in a same subframe, then the processor allows transmission of the plurality of channel state information ([0218], “The terminal device may send the first CSI and the second CSI to the network device by using a physical uplink control channel (PUCCH) or a PUSCH”; [0222], “the network device may determine a correspondence between both the first CSI and the second CSI and the two downlink transmission modes based on a subframe or a symbol used for CSI reporting”, the reporting periods of the first CSI and the second CSI can be configured in different time domains of a subframe and in this scenario, both the first and second CSI are transmitted).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295. The examiner can normally be reached 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                        5/31/2022

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477